Citation Nr: 0608593	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  04-43 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for coronary artery 
disease with myocardial infarction.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1955 to March 
1958, and had subsequent service in the reserves for periods 
in January 1983 to July 1987.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in March 2004, a statement of the case was issued 
in November 2004, and a substantive appeal was received in 
December 2004.  The veteran testified at a hearing before the 
RO in May 2004, and testified at a hearing before the Board 
in July 2005.  

The Board notes that the veteran executed an Appointment of 
Veterans Service Organization as Claimant's Representative in 
June 2002, assigning North Carolina Division of Veterans 
Affairs as his representative.  At the Board hearing held in 
July 2005, the veteran appeared without representation, and 
upon discussion of the availability of representation, the 
veteran wished to proceed unrepresented.  

Preliminary review of the claims file reveals a prior final 
rating decision in September 1994 which denied service 
connection for a "heart condition."  However, it appears 
that the RO has reviewed the veteran's current claims for  
hypertension and for coronary artery disease, myocardial 
infarction, under a merits analysis rather than a new and 
material evidence analysis.  See generally 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2005).  The claims file shows 
that records of another claimant with the same name may have 
been confused with the veteran's, and it may be that the RO 
elected to undertake a merits review of the veteran's claim 
to ensure that only the proper records were considered in 
determining the veteran's underlying claim.  Under the 
circumstances, the Board will also proceed with a review of 
the merits of the underlying claims to ensure due process of 
law to the veteran .




FINDINGS OF FACT

1.  The veteran's hypertension was not manifested during a 
period of active duty service, or within one year of 
discharge from such service, nor was his hypertension 
manifested during a period of active duty for training.  

2.  The veteran's coronary artery disease with myocardial 
infarction was not manifested during a period of active duty 
service, or within one year of discharge from such service, 
nor was his coronary artery disease with myocardial 
infarction manifested during a period of active duty for 
training.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
military, naval, or air service, nor may it be presumed to be 
incurred in or aggravated by such service.  38 U.S.C.A. §§ 
101, 1110, 1116, 1131, 1133, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).

2.  Coronary artery disease with myocardial infarction was 
not incurred in or aggravated by active military, naval, or 
air service, nor may it be presumed to be incurred in or 
aggravated by such service.  38 U.S.C.A. §§ 101, 1110, 1116, 
1131, 1133, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a VCAA letter issued in July 2002.  
The letter predated the July 2003 rating decision.  See id.  
The VCAA letter notified the veteran of what information and 
evidence is needed to substantiate his claims, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claims.  Id.; but see VA 
O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The July 2002 
VCAA letter has clearly advised the veteran of the evidence 
necessary to substantiate his claims. 

The Board notes for the record that in March 2003, the RO 
issued a rating decision pertaining to another veteran with a 
similar name and different periods of service.  Another 
rating decision was issued in July 2003 pertaining to the 
current veteran of record.  In June 2005, the RO issued a 
VCAA letter to the veteran referencing the March 2003 rating 
decision, which had been issued in error.  The RO referred to 
July 2003 correspondence as a notice of disagreement, and 
informed the veteran that the time for appealing the March 
2003 rating determination had expired, and he must submit new 
and material evidence to support his claims.  It is clear 
that this correspondence was issued in error, as was the 
March 2003 rating decision.  As the veteran has received 
proper VCAA notice in July 2002, and a proper rating decision 
was issued in July 2003 pertaining to the veteran of record 
and the issues in appellate status, the Board finds that the 
RO's actions constitute harmless error.  The Board has 
reviewed the voluminous files in detail, and has determined 
that the RO's July 2003 decision on the merits was based on 
evidence pertaining to the veteran of record, and the service 
medical records and post-service medical documentation 
contained in the file pertain to the veteran of record.  
Thus, the Board will proceed on the merits.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  In the present appeal, the 
veteran was provided with notice of what type of information 
and evidence was needed to substantiate his claims for 
service connection, but he was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  The Board further notes that the 
veteran's status as a veteran has never been contested.  VA 
has always adjudicated his claims based on his status as a 
veteran as defined by 38 C.F.R. § 3.1.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error). 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  A review of the record discloses that 
the RO attempted to obtain the veteran's service medical 
records through the National Personnel Records Center (NPRC) 
in St. Louis, Missouri, and that the NPRC stated that the 
records may have been in a location that was related to the 
1973 fire at the NPRC.  The evidence of record, however, does 
contain the veteran's separation examination conducted in 
March 1958.  Due, however, to the remaining missing service 
medical records, the Board recognizes its heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit of the doubt rule.  See O'Hare 
v. Derwinski, 1 Vet. App. 365 (1991).  

The evidence of record contains the veteran's VA and private 
medical records.  There is no indication of relevant, 
outstanding records which would support the veteran's claim.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  As will 
be discussed in detail below, the Board finds that a VA 
examination is unnecessary and that there is sufficient 
competent evidence to decide the claims.  38 C.F.R. 
§ 3.159(c)(4).  For all the foregoing reasons, the Board 
concludes that VA's duties to the veteran have been fulfilled 
with respect to the issue being decided on appeal.

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for 
veterans who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain 
chronic disabilities, such as cardiovascular-rental disease, 
to include hypertension, are presumed to have been incurred 
in service if manifest to a compensable degree within one 
year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1133; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The term "active military, naval, or air service" means 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(24) (West 2002); Biggins v. Derwinski, 1 Vet. App. 474, 
477-78 (1991).

An examination performed for separation purposes from active 
service in March 1958 reflects that the veteran's blood 
pressure reading was 118/78.  Service medical records do not 
reflect a diagnosis of hypertension.

A private medical record dated in March 1985 reflects that 
the veteran was working as a security guard for the city and 
finished his shift around 9 o'clock in the morning.  He began 
to experience heavy mid chest pain radiating into his back, 
shoulders and both arms.  This pain lasted all day long.  He 
sought treatment at the emergency room.  The examiner noted 
that the veteran was known to have had hypertension and also 
is a heavy smoker.  An EKG demonstrated sinus bradycardia, 
nonspecific ST-T wave changes.  Some records reference a 
catheterization in March 1985 which showed no blockage.  The 
examiner's impression was probable acute myocardial 
infarction of the high lateral wall, chronic tobacco abuse, 
hypertension, and question of morphine sensitivity.

Follow up records dated in April and early May 1985 show that 
the veteran was "doing well" and his medical doctor 
reported that the veteran could return to work full speed 
without limitation.  

Service medical records reflect that on May 30, 1985, during 
his period of reserve service, the veteran began experiencing 
chest pain.  He was hospitalized, and his prior history of 
hypertension and probable myocardial infarction was noted.  
The veteran reported that he had had episodic chest 
discomfort since his myocardial infarction which was treated 
by his civilian doctor with medications.  During the May 1985 
hospitalization, no crescendo angina was reported, and it 
appears that an electrocardiogram was interpreted as not 
suggesting a myocardial infarction.  The resulting diagnoses 
were prinzmetal's angina, history of subendocardial 
myocardial infarction, and hypertension.

A July 1985 report by the veteran's private physician is to 
the effect that the veteran was doing well, was having no 
chest pain at all, was active, had been able to take off a 
little weight, and that cardiovascular examination was 
unremarkable.  

Based on the record, the Board must conclude that although 
medical records clearly show that the veteran suffers from 
hypertension and coronary artery disease, the preponderance 
of the competent evidence is against a finding that there is 
any causal relationship to either his active service or his 
reserve service.

A physical examination performed upon his separation from 
active service in March 1958 does not evidence high blood 
pressure or a diagnosis of hypertension.  Upon review of the 
post-service medical records, the first diagnosis of 
hypertension and a probable myocardial infarction was in 
March 1985, during which the time the veteran was not on 
active duty or active duty for training.  Accordingly, a 
diagnosis of hypertension was rendered approximately 27 years 
after separation from active service, and there is no 
evidence that an initial diagnosis was rendered during any 
active duty for training.  Thus, there is no medical evidence 
to support an etiological relationship to his period of 
active service or active duty for training.

It appears that the veteran's main contention is that he also 
suffered another myocardial infarction in May 1985 during a 
period of reserve service.  Although there are records 
documenting hospitalization at that time for complaints of 
chest pain, it appears that these complaints were due to 
angina.  The veteran himself reported that he had had 
episodes of chest pain since the March 1985 heart attack and 
that he had been treated with medication for such pain.  
There was no medical finding of a heart attack in May 1985.  
Rather, it appears that the chest pain was due to residuals 
of the earlier myocardial infarction which was not during a 
period of reserve service.  The veteran also maintains that 
he suffered another heart attack during reserve service in 
1986.  Medical records do document treatment for complaints 
of chest pains at that time, but although a history of a 
prior heart attack was noted, these records do not reflect 
any heart attack in 1986.  The detailed records show 
complaints of chest pain and reference a muscle spasm in the 
rib area, but no diagnosis of myocardial infarction was made.  

In sum, the record shows that the veteran's hypertension and 
underlying coronary artery disease with myocardial infarction 
were manifested after his period of active duty service which 
ended in 1958.  The record also shows that these 
cardiovascular disorders were first manifested prior to his 
period of reported active duty training in May 1985.  Medical 
records refer to a history of hypertension prior to March 
1985, and a probable myocardial infarction in March 1985 at a 
time when the veteran is now shown to have been on reserve 
status.  The veteran contends that he did in fact suffer 
subsequent myocardial infarctions in May 1985 and again in 
1986 while on reserve duty, but the medical records from 
these two periods show that after observation and testing, 
there was no diagnosis of myocardial infarction.  It appears 
that the 1985 and 1986 episodes were attributable to 
continuing angina which medical records also indicate had 
been a problem for which the veteran had been taking 
medication for since the March 1985 probable myocardial 
infarction.  A review of medical records prior to and after 
his periods of active duty for training do not show any 
permanent increase in severity.  Again, it appears that the 
1985 and 1986 symptoms noted during active duty for training 
were essentially continuations or flare-ups of similar 
complaints, but without any increase in the severity of the 
underlying disorders.  The preponderance of the competent 
evidence is against a finding that the cardiovascular 
disorders were incurred in or aggravated in his period of 
active duty, or any period of active duty for training.  

The Board acknowledges the veteran contentions regarding 
heart attacks in May 1985 and June 1986.  However, the claims 
file includes detailed medical records documenting those 
events, and the trained medical personnel who treated the 
veteran at those times were unable to find that the veteran 
had suffered myocardial infarctions.  It does appear that 
several myocardial infarctions have been clearly documented 
by medical personnel since March 1985, but the competent 
evidence is against the veteran's claim that the May 1985 and 
June 1986 events were myocardial infarctions.  Matters of 
medical diagnosis must be addressed by medical personnel, and 
the medical evidence of record simply does not support the 
veteran's assertions.  The Board recognizes the veteran's 
testimony that he has been unable to obtain private medical 
opinions to support his claim.  The Board believes that there 
is sufficient competent evidence now of record to decide his 
claims and that no further medical development is necessary. 

This is a case where the preponderance of the evidence is 
against the claim and the benefit of the doubt rule is 
inapplicable.  38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal is denied as to both issues. 


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


